DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mori (US 2012/0161475) in view of Okuda (US 2014/0346789).
Regarding claim 1, Mori discloses a vehicle side-section structure (1, fig 1) comprising: 
a center pillar (3, fig 1) provided at a vehicle front-rear direction central portion of a vehicle side-section (seen in fig 1) and extending in a vehicle vertical direction (seen in fig 1);

Mori does not discloses a reinforcement member formed of wood.
However, Okuda et al. teaches a reinforcement member formed of wood (21, fig 1), and oriented in a direction in which an axially central direction(seen in fig 1) of annual growth rings of the wood of the reinforcement member runs along the vehicle vertical direction (seen in fig 1).
It would have been obvious to one of ordinary skill in the art, before the effective filling date of the claimed invention to modify a vehicle side-section structure, such as that disclosed by Mori to have a reinforcement member formed of wood as taught by Okuda et al. in order to provide a different material to constructer a vehicle center pillar reinforcement potion.

Regarding claim 2, Mori also discloses a lower end portion of the reinforcement member is positioned at a height of a belt line (seen in fig 1).

Regarding claim 3, Mori further discloses an upper end portion of the reinforcement member is positioned at a connection portion between the center pillar and a roof-side rail (seen in fig 1).

Regarding claim 4, Mori furthermore discloses the upper end portion of the reinforcement member abuts the roof-side rail (seen in fig 1).


Regarding claim 6, Mori furthermore discloses the reinforcement member extends from a roof-side rail (4, fig 1) connected an upper side to the center pillar to a rocker connected to a lower side of the center pillar.

Regarding claim 7, in addition, Mori teaches the center pillar includes an inner panel (23, fig 2), an outer panel (21, fig 2) and a pillar reinforcement sheet (22, fig 2) disposed between the inner panel and the outer panel, and the reinforcement member is disposed between the inner panel and the pillar reinforcement sheet.

Regarding claim 8, Okuda also teaches he reinforcement member is formed using natural wood (paragraph 0006).

Response to Arguments
Applicant’s arguments with respect to claim(s) 1 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Busch et al. disclose reinforcement b pillar.  Obayshi discloses a center pillar. Tori disclose a body structure.  Miranda disclose a body structure.  

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Glenn Dayoan can be reached on 5712726659.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/D Glenn Dayoan/Supervisory Patent Examiner, Art Unit 3612                                                                                                                                                                                                        
/SUNSURRAYE WESTBROOK/
Examiner Art Unit 3612